DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant’s response filed on October 18, 2021 is acknowledged and has been entered.  Claims 1 and 11 are amended.  Claims 1-20 are pending.  
Claims 1-20 are discussed in this Office action.
`
All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made FINAL as necessitated by Amendment.

Previous Grounds of Rejection

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61395850 (‘850 application) and 614629722 (‘722 application), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In the ‘850 application, while the disclosure teaches amplification of cell free nucleic acids via PCR, the tagging and detection of cancer or tumor associated mutations was not clearly supported.  In the ‘722 application, while the disclosure teaches amplification of cell free nucleic acids via PCR, the support for barcoding or tagging and detection of cancer or tumor associated mutations was not clearly supported.  Therefore, the claims are entitled to an earliest priority date of June 21, 2010.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-2, 6-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rava et al. (US Patent 9,323,888; April 2016) in view of Parameswaran et al. (Nucleic Acids Research, 2007, 35(19):e130, p 1-9) and Hoyal-Wrightson et al. (US Patent 9453257; September 2016).
With regard to claim 1, Rava teaches a method for enriching and sequencing cell-free DNA, comprising: 
tagging each strand of cell-free DNA isolated from a biological sample with a molecular barcode to obtain barcoded DNA; amplifying the barcoded DNA by universal amplification to obtain a sequencing library (Example 4 and 12, where universal adapters are included; col. 77, lines 14-17, where sample specific index sequences or barcodes are also included); enriching for a plurality of target loci from the sequencing library (col. 54, where enrichment “of the genomic DNA fragments of the sample that can be used to increase the level of the sample DNA prior to preparing a cfDNA sequencing library”); and sequencing to sequence the enriched target loci and determine whether the target loci to obtain sequence reads of at least 50 target loci and determine whether the target loci comprise a cancer-associated mutation (col. 65, where a plurality of targets includes 50 or more sequences or loci; col. 87-88, where the samples are analyzed for the presence of cancer associated mutation and aneuploidy).  
With regard to claim 2, Rava teaches a method of claim 1, wherein the biological sample is a blood, plasma, serum, or urine sample (col. 9, lines 5-7).

With regard to claim 7, Rava teaches a method of claim 1, wherein the cell-free DNA are tagged with 1024- 65536 molecular barcodes (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).  
With regard to claim 8, Rava teaches a method of claim 1, wherein the cell-free DNA are tagged with the molecular barcodes through ligation (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).  
With regard to claim 9, Rava teaches a method of claim 1, wherein sequence reads originating from the same original molecule are identified using the molecular barcodes (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).  
With regard to claim 10, Rava teaches a method of claim 1, wherein the universal amplification introduces a sample-specific barcode, and wherein amplified DNAs of multiple samples are pooled together and sequenced in a single sequencing lane (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).
With regard to claim 11, Rava teaches a method for enriching and sequencing cell-free DNA, comprising: tagging cell-free DNA isolated from a biological sample with molecular barcodes to obtain barcoded DNA; amplifying the barcoded DNA by universal amplification to obtain a sequencing library (Example 4 and 12, where universal adapters are included; col. 77, lines 14-17, where sample specific index sequences or barcodes are also included); 

and performing sequencing to sequence the enriched target loci to obtain sequence reads of at least 50 target loci and determine whether the target loci comprise a cancer-associated mutation (col. 65, where a plurality of targets includes 50 or more sequences or loci; col. 87-88, where the samples are analyzed for the presence of cancer associated mutation and aneuploidy).  
With regard to claim 12, Rava teaches a method of claim 11, wherein the biological sample is a blood, plasma, serum, or urine sample (col. 9, lines 5-7).
With regard to claim 16, Rava teaches a method of claim 1, wherein the cell-free DNA are tagged with up to 1024 molecular barcodes (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).  
With regard to claim 17, Rava teaches a method of claim 1, wherein the cell-free DNA are tagged with 1024- 65536 molecular barcodes (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).  
With regard to claim 18, Rava teaches a method of claim 1, wherein the cell-free DNA are tagged with the molecular barcodes through ligation (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).  
With regard to claim 19, Rava teaches a method of claim 1, wherein sequence reads originating from the same original molecule are identified using the molecular barcodes (col. 77, lines 14-17, where sample specific index sequences or barcodes are also included).  
With regard to claim 20, Rava teaches a method of claim 1, wherein the universal amplification introduces a sample-specific barcode, and wherein amplified DNAs of multiple 
Regarding claims 1 and 11, while Rava teaches including plural barcodes in the steps of the method as claimed, Rava does not specifically teach wherein the cell free DNA from a single biological sample are tagged with a plurality of different molecular barcodes. 
With regard to claim 1, Parameswaran teaches wherein the cell free DNA from a single biological sample are tagged with a plurality of different molecular barcodes (Abstract, Figure 1, where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught).  
Regarding claims 1 and 11, while Rava teaches analysis of mutations using sequencing, Rava does not teach using hybrid capture probes.
With regard to claim 1 and 11, Hoyal-Wrightson teaches hybrid capture probes (col. 8, 11-18, where hybrids include RNA/DNA hybrids; col. 3-4, where nucleic acids are captured to a solid support and the combination of teachings meet the limitation of a hybrid capture probe).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Rava to include the plurality of molecular barcodes as taught by Parameswaran to arrive at the claimed invention with a reasonable expectation for success.  Of particular note is that both Rava and Parameswaran are focused on the issue of pooling and sequencing of multiplex samples. Regarding this issue Parameswaran teaches “Physical-space segregation of the sequencing platform into a fixed number of channels allows limited multiplexing, but obscures available sequencing space. To overcome these limitations, we have devised a novel barcoding approach to allow for pooling and sequencing of DNA from independent samples, and to facilitate subsequent segregation of sequencing 
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Rava to include the hybrid capture probes as taught by Hoyal-Wrightson to arrive at the claimed invention with a reasonable expectation for success.  Rava teaches a method of sequencing of cell-free nucleic acids using steps of analysis of cell free nucleic acids for amplification and sequencing.  While Rava does not specifically teach the inclusion of hybrid capture probes, both Rava and Hoyal-Wrightson are focused on the analysis of cell-free nucleic acids which includes steps which include “the present invention provides compositions, methods and kits for the adsorption of target nucleic acid to a solid support in the presence of increasing concentrations of salt, whereby the target nucleic acid is selectively enriched based on its molecular size. The compositions and methods may be used to extract and enrich the amount of normally trace nucleic acid, which is initially in the presence of high amounts of non-desired background nucleic acid, to levels suitable for detection and analysis. The invention provides compositions and methods for binding nucleic acid under specific conditions to introduce size selection with the purpose of extraction of any nucleic acid within the range of about 10 bases to about 5000 bases” (col. 3-4, where enrichment by capture to solid supports is described).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Rava to include the hybrid capture probes as taught by Hoyal-Wrightson to arrive at the claimed invention with a reasonable expectation for success.

Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rava et al. (US Patent 9,323,888; April 2016) in view of in view of Parameswaran et al. (Nucleic Acids Research, 2007, 35(19):e130, p 1-9) and Hoyal-Wrightson et al. (US Patent 9453257; September 2016) as applied over claims 1-2, 6-12 and 16-20.
With regard to claim 3, Rava teaches a method of claim 1, wherein the plurality of target loci comprises between 100 and 2,000 SNV loci (col. 37, lines 32-39, where 40 or more polymorphic sites are analyzed).  
With regard to claim 4, Rava teaches a method of claim 1, wherein the plurality of target loci comprises between 200 and 1,000 SNV loci (col. 37, lines 32-39, where 40 or more polymorphic sites are analyzed).  
With regard to claim 5, Rava teaches a method of 1, wherein the plurality of target loci comprises between 300 and 2,000 SNV loci (col. 37, lines 32-39, where 40 or more polymorphic sites are analyzed).
With regard to claim 13, Rava teaches a method of claim 1, wherein the plurality of target loci comprises between 100 and 2,000 SNV loci (col. 37, lines 32-39, where 40 or more polymorphic sites are analyzed).  
With regard to claim 14, Rava teaches a method of claim 1, wherein the plurality of target loci comprises between 200 and 1,000 SNV loci (col. 37, lines 32-39, where 40 or more polymorphic sites are analyzed).  
With regard to claim 15, Rava teaches a method of 1, wherein the plurality of target loci comprises between 300 and 2,000 SNV loci (col. 37, lines 32-39, where 40 or more polymorphic sites are analyzed).

An ordinary practitioner would have recognized that the results optimizable variables of time, product amount and number of loci which can be analyzed could be adjusted to maximize the desired results.  As noted in In re Aller, 105 USPQ 233 at 235,
		More particularly, where the general conditions
		of a claim are disclosed in the prior art, it is
		not inventive to discover the optimum or workable
		ranges by routine experimentation.

Routine optimization is not considered inventive and no evidence has been presented that the number of sites detected and sequenced was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.

Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments in view of Rava are moot regarding the issue of molecular barcodes due to the amendment to the claims.
The primary issue that is not persuasive is regarding the issue of the feature of hybrid capture probes and the step of enrichment as claimed in the method. The step requires “enriching for a plurality of target loci from the sequencing library using hybrid capture probes”.
Regarding this issue, Applicant argues “although Hoyal-Wrightson discloses binding nucleic acid to a solid support (col 3-4) that disclosure relates to using salt concentration to selectively enrich low molecular weight nucleic acid”.  Applicant concludes ‘Hoyal-Wrightson 
These arguments have been considered but they are not persuasive because Applicant appears to have overlooked first, that the action does not argue that Hoyal-Wrightson enriches a plurality of target loci using hybrid capture probes and second, that the enrichment step is offered as taught by Rava and not by Hoyal-Wrightson.  Applicant’s argument only addresses Hoyal-Wrightson in isolation and does not address the teachings of Rava that were clearly applied over this aspect of the claims.  While Hoyal-Wrightson does not teach enrichment in the same manner as taught by Applicant, and while Rava may not teach the capture step as claimed, the combination of teachings meets this step of the claim and therefore Applicant’s arguments are not persuasive. 
 
Conclusion
No claims are allowed.  Claims 1-20 stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM